ALLEN, Judge.
In this workers’ compensation appeal the parties dispute the effect of an amendment to section 440.02(1), Florida Statutes (1990), by which the word “stress” was included in the statutory provision that “mental or nervous injury due to stress, fright or excitement only ..-. shall be deemed not to be an injury by accident arising out of the employment.” We conclude that this amendment was merely a codification and affirmation of the existing case law, as reflected in decisions such as LaFave v. Bay Consolidated Distributors, 546 So.2d 78 (Fla. 1st DCA 1989). Mental or nervous injuries occasioned solely by stress, without any contributing physical injury, are not compensable. See City of Holmes Beach v. Grace, 598 So.2d 71 (Fla.1992).
The appealed order is affirmed.
WOLF and WEBSTER, JJ., concur.